IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 October 24, 2008
                               No. 08-30282
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk
GREGORY J JEANLOUIS

                                           Plaintiff-Appellant

v.

THOMAS DESPORTEE; CHARLENE HAYDEL; LORA RODRIGUEZ;
UNKNOWN SOONG, Doctor; UNKNOWN VYAS, Doctor; DANNY WILLIAMS;
UNKNOWN HEGMAN, Doctor; JONI NICKENS, Nurse Practitioner;
UNKNOWN AUTHUR, Ms.; UNKNOWN HORNS, Mrs.; UNKNOWN CLARK,
Ms.; GARY METCALF

                                           Defendants-Appellees


                 Appeals from the United States District Court
                     for the Middle District of Louisiana
                            USDC No. 3:07-CV-113


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Gregory J. Jeanlouis, Louisiana prisoner # 121703, appeals the district
court’s summary judgment in favor of the defendants dismissing his 42 U.S.C.
§ 1983 action. In his § 1983 action, Jeanlouis alleged, among other things, that
the defendants stopped his medical treatment for Hepatitis C in retaliation for
his filing an administrative grievance concerning his enlarged breast medical

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-30282

condition. The district court determined that Jeanlouis failed to exhaust his
administrative remedies concerning his retaliation claim and that Jeanlouis’s
retaliation claim lacked merit because his medical records established that he
refused to continue the medical treatment for Hepatitis C in November 2006,
due to the side effects of the medication.
      Jeanlouis argues for the first time on appeal that the defendants waived
the exhaustion defense by failing to raise it in a timely manner. Jeanlouis may
not raise this claim for the first time on appeal. See Lemaire v. La. Dept. of
Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007); Theriot v. Parish of Jefferson,
185 F.3d 477, 491 n.26 (5th Cir. 1999). Jeanlouis attempts to show that he
exhausted his administrative remedies regarding the retaliation claim.
However, a review of the three administrative grievances file by Jeanlouis,
attached to the defendants’ motion for summary judgment, shows that Jeanlouis
did not exhaust his administrative remedies concerning his retaliation claim
against these defendants.
      Jeanlouis does not address or identify any error in the district court’s
dismissal of his retaliation claim and determination that the appeal would be
frivolous and not taken in good faith. When an appellant fails to identify any
error in the district court’s analysis, it is the same as if the appellant had not
appealed the decision. Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are afforded liberal
construction, see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants
must brief arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993). Because Jeanlouis’s IFP motion is not directed at the
district court’s reasons for the certification decision, he has not shown that his
appeal is taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997).
      Because Jeanlouis’s filings do not show that he will be raising a
nonfrivolous issue on appeal, see Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

                                        2
                                  No. 08-30282

1983), his IFP motion is denied, and his appeal is dismissed as frivolous. See id.;
5TH CIR. R. 42.2. The dismissal of the instant appeal counts as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
385-87 (5th Cir. 1996). Jeanlouis is cautioned that if he accumulates three
strikes he may not proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g). Jeanlouis’s motion for appointment of
counsel is also denied. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).
      MOTIONS DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        3